Citation Nr: 1141136	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  10-40 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a degenerative joint disease of the lumbosacral spine, originally claimed as a back condition.

2.  Entitlement to service connection for left knee degenerative joint disease, originally claimed as a left knee condition.  

3.  Entitlement to service connection for right knee degenerative joint disease, originally claimed as a right knee condition.  

4.  Entitlement to service connection for an acquired psychiatric disorder to include depressive psychotic dementia, originally claimed as a nervous condition.

5.  Entitlement to service connection for head trauma.



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1952 to January 1954.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's claims for service connection for a back condition, left knee condition, right knee condition, acquired psychiatric disorder, and head trauma.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in San Juan, the Commonwealth of Puerto Rico. 

The Board notes that the Veteran was previously denied service connection for depressive psychotic reaction in July 1975.  As such, if this was a request for service connection for a previously denied condition, the Veteran would first have to submit new and material evidence sufficient to reopen the claim under 38 C.F.R. § 3.156 (2011); see also 38 U.S.C.A. § 5108 (West 2002).  However, a February 2010 VA psychiatric examination diagnosed the Veteran with dementia, NOS (not otherwise specified).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a claim based on a new mental disorder, taken either alone or in combination with a prior diagnosis of a related mental disorder, is a new claim.  See Ephraim v. Brown, 82 F.3d 399, 401-402 (1996); see also Boggs v. Peake, 520 F.3d 1330, 1334 (2008).  Therefore, under the law articulated by the Federal Circuit Court, the Board concludes that with a new psychiatric diagnosis evident after the July 1975 rating decision, the Veteran's claim for an acquired psychiatric disorder is properly treated as a new claim for service connection for an acquired psychiatric disorder.

The Board considers the Veteran's claim for service connection for an acquired psychiatric disorder as inclusive of all current acquired psychiatric disorder disorders evident in the record, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran experiences a current degenerative joint disease of the spine.  

2.  There is no competent or credible evidence of any incurring in-service event, onset, or incident that may be related to the Veteran's current degenerative joint disease of the spine, nor is there any evidence of a degenerative joint disease of the spine during or within one year of his military service or of continuity of symptomatology of such a disorder beginning within one year after his service.

3.  The Veteran experiences a current degenerative joint disease of the left knee.  

4.  There is no competent or credible evidence of any incurring in-service event, onset, or incident that may be related to the Veteran's current degenerative joint disease of the left knee, nor is there any evidence of a degenerative joint disease of the left knee during or within one year of his military service or of continuity of symptomatology of such a disorder beginning within one year after his service.

5.  The Veteran experiences a current degenerative joint disease of the right knee.  

6.  There is no competent or credible evidence of any incurring in-service event, onset, or incident that may be related to the Veteran's current degenerative joint disease of the right knee, nor is there any evidence of a degenerative joint disease of the right knee during or within one year of his military service or of continuity of symptomatology of such a disorder beginning within one year after his service.

7.  The Veteran experiences a current acquired psychiatric disorder.  

8.  There is no competent or credible evidence of any incurring in-service event, onset, or incident that may be related to the Veteran's current acquired psychiatric disorder, nor is there any evidence of a degenerative joint disease of such a disorder occurring during or within one year of his military service or of continuity of symptomatology of such a disorder beginning within one year after his service.

9.  The Veteran does not experience any current head trauma disorder.


CONCLUSIONS OF LAW

1.  A back condition was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  A left knee condition was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  A right knee condition was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

4.  An acquired psychiatric disorder was not incurred in or aggravated by military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

5.  A head trauma disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in July 2009.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the July 2009 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.  

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured VA treatment records.  Furthermore, the AOJ submitted two requests for relevant private treatment records identified by the Veteran of M. Trinidad, MD, in October and December 2009 and notified the Veteran of the inability to obtain a response for these records in December 2009 in accordance with the provisions of 38 C.F.R. § 3.159(c)(1).  The Board also notes that certain private treatment records from Dr. Trinidad were submitted by the Veteran.  The Veteran has submitted personal statements, and private medical evidence records.  The Veteran has not provided authorization for VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's service connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon are not met in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a disability compensation (service connection) claim, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Regarding the Veteran's back and bilateral knee disorders, and his claim for an acquired psychiatric disorder, the Board acknowledges that the record shows that the Veteran currently experiences relevant disorders.  However, the Veteran has not submitted any statement or evidence regarding any in-service incurring event, nor has he provided any evidence regarding a connection between such disorders and his military service.  Furthermore, regarding the Veteran's claim for head trauma, there is no evidence that the Veteran experiences any relevant disorder which might be related to service.  As the evidence of record simply does not establish the elements necessary to require a VA medical examination and opinion, the Board finds no basis for a VA examination or medical opinion to be obtained.  

The Board acknowledges VA's duty to assist thus includes the responsibility to obtain any relevant records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A(c)(3); Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  In this respect, the Board acknowledges that the evidence of record indicates that the Veteran has been receiving SSA pension benefits since 1976.  However, there is no indication that SSA records would be in any way pertinent to the current service connection claims at issue.  In fact, there is no evidence that any SSA records would provide relevant history regarding the Veteran's current conditions claimed for service connection.  In this regard, the Veteran's SSA benefits substantially predate his currently diagnosed degenerative joint and acquired psychiatric disorders, nor is there any indication that relevant SSA medical evaluations exist which might reference his currently claimed disorders.  In such an instance, VA is not required to search for evidence, which even if obtained, would make no difference in the result of the claim on appeal.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991)); see also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining to require strict adherence to technical requirements and impose additional burdens on VA when there was no benefit flowing to the claimant).  In particular, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that VA is required only to obtain SSA records when they may be relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Consequently, with no evidence that any SSA disability benefits are relevant to the claims currently on appeal; further efforts to obtain these SSA records are not warranted.  

The Board also acknowledges that the AOJ has been unable to obtain the Veteran's complete service treatment records (STRs) and service personnel records (SPRs).  The Court has held that VA has a heightened duty to assist a claimant in developing his claim when the Veteran's service treatment records are not available for any reason, including because they were destroyed in the fire at the NPRC in the early 1970s.  This duty includes the search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this regard, in October 2009, the AOJ received a response from the NPRC that the Veteran's complete service records had been lost due to fire.  The AOJ notified the Veteran of this result in October 2009; however, he did not respond by identifying or providing any additional records.  The AOJ also called the Veteran in September 2010 and confirmed that the Veteran did not have any relevant records or information in his possession.  The duty to assist is not a one-way street; a claimant cannot remain passive when she has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the appellant, not a duty to prove his claim while the appellant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Finally, in September 2010, the AOJ prepared a memorandum reviewing the steps taken and concluding that the Veteran's records have been shown to be available.  As such, the AOJ has received a negative response from the appropriate records custodian, with no indication that the Veteran's records might be held at any other location, such that the Board concludes that further efforts to obtain the Veteran's records from service would be futile.  38 C.F.R. § 3.159(c)(2).  Therefore, the Board concludes that the AOJ has complied with the duties to pursue such records and acknowledges the enhanced duties to the Veteran due to the inability to locate his service records.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see also 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, such as arthritis and psychoses).  These presumptions, however, are rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Service connection by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498, 507-08 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Back Condition, a Left Knee Condition, and a Right Knee Condition

The Veteran has argued that he experiences a back and bilateral knee disorder due to his military service.  See the Veteran's July 2009 claim, July, August 2009, April, and May 2010 statements, March 2010 notice of disagreement (NOD), and September 2010 substantive appeal (VA Form 9).

A claim for service connection requires evidence of a current disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, the VA medical examination diagnosed the Veteran with degenerative joint disease of the spine and of both the left and right knees.  Therefore, the Veteran clearly experiences a disorder affecting these joints that may be considered for service connection.  

Therefore, there must be evidence to show a connection, or "nexus" between his experiences in service and his current disorders.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In this regard, at no time has the Veteran described any in-service incurring event, any connection between his current degenerative spine and bilateral knee disorders and his service, nor has he described any history which would serve to show a connection between his current degenerative joint spine and knee disorders and his military service.  

The Board acknowledges the heightened duties to the Veteran when the Veteran's service records are not available.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  In this regard, the Board also acknowledges the Veteran's assertion that his back and bilateral knee degenerative joint disorders are due to combat service.  See the Veteran's August 2009 claim.  However, the Veteran's DD Form 214 does not contain any evidence of service duties or awards that might be associated with combat exposure, nor has the Veteran provided any description of such service or how such service might be related to his current degenerative spine and knee disorders.  

In this regard, there is no evidence of any relevant treatment or symptoms in service, nor has the Veteran submitted any evidence of any incurring events during his military service.  Shedden, 381 F.3d at 1167.  Further, the in-service and post-service medical and lay evidence of record does not provide competent or credible evidence of a chronic degenerative spine or left or right knee disorder during his military service or continuity of any such disorder symptomatology from the time of his service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  In fact, the Veteran's separation examination of January 1954 is of record, and indicates that the Veteran's lower extremities and spine were normal at that time.  The appellant's STRs were generated with a view towards ascertaining his state of physical fitness at that time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than reported history).  Thus, his STRs, as a whole, provide evidence against a finding of a chronic spine or knee degenerative joint disorder in service, nor is there any evidence of continuity of symptomatology of such a disorder from the time of his military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

As such, the first medical evidence of any relevant disorders is from the February 2010 diagnosis, over 55 years after the Veteran's release from active duty service.  The first relevant lay evidence is from the Veteran's July 2009 claim.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial treatment is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that VA may not rely on the absence of medical records alone to refute the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  In this case, the Board is not finding the Veteran's statements not competent or credible due to a lack of supporting medical evidence.  It is the lack of any evidence whatsoever of any relevant history showing a connection between the Veteran's military service and his current disorder that is determinative of the Veteran's claim.  

Without credible evidence of a chronic degenerative joint disorder affecting the Veteran's spine or knees in service or of continuity of symptomatology of such a disorder after the Veteran's release from service, there must be evidence to show a connection, or "nexus" between his experiences in service and his current disorder.  Shedden, 381 F.3d at 1167.  As indicated above, there is no such evidence, nor has the Veteran provided any such evidence or indicated any basis for his assertion that his current degenerative joint disorders of the spine and bilateral knees might be connected to his military service.  Again, the Board reiterates that a claimant cannot remain passive when she has relevant information.  Wamhoff v. Brown, 8 Vet. App. at 522; accord Wood v. Derwinski, 1 Vet. App. at 193.  Finally, there is no medical evidence of any connection between the Veteran's military service and his currently diagnosed degenerative joint and knee disorders.  Shedden, 381 F.3d at 1167.  Likewise, since there is no indication of a degenerative spine or knee disorder within one year after service, the Veteran is not entitled to application of the presumptive provisions for arthritis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for a spine disorder, a left knee disorder, and a right knee disorder, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for an Acquired Psychiatric Disorder 

The Veteran has asserted that he currently experiences an acquired psychiatric disorder due to his military service.  See the Veteran's July 2009 claim, July, August 2009, April, and May 2010 statements, March 2010 NOD, and September 2010 VA Form 9.

A claim for service connection requires evidence of a current disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, the VA medical examination of February 2010 diagnosed the Veteran with dementia (NOS).  Therefore, the Veteran clearly experiences an acquired psychiatric disorder that may be considered for service connection.  

Therefore, there must be evidence to show a connection, or "nexus" between his military service and his current disorders.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In this regard, at no time has the Veteran described any in-service incurring event, any connection between his current acquired psychiatric disorder and his service, nor has he described any history that would serve to show a connection between his current acquired psychiatric disorder and his military service. 

The Board again acknowledges the heightened duties to the Veteran when the Veteran's service records are not available.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. at 51.  In this regard, the Board also acknowledges the Veteran's assertion that his acquired psychiatric disorder is due to combat service.  See the Veteran's August 2009 claim.  Again, the Veteran's DD Form 214 does not contain any evidence of service duties or awards that might be associated with combat exposure, nor has the Veteran provided any description of such service or how such service might be related to his current acquired psychiatric disorder.  

In this regard, there is no evidence of any relevant treatment or symptoms in service, nor has the Veteran submitted any evidence of any incurring events during his military service.  Shedden, 381 F.3d at 1167.  Further, the in-service and post-service medical and lay evidence of record does not provide competent or credible evidence of a chronic acquired psychiatric disorder during his military service or continuity of any such disorder symptomatology from the time of his service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  In fact, the Veteran's separation examination of January 1954 is of record, and indicates that the Veteran's psychiatric health was normal at that time.  The appellant's STRs were generated with a view towards ascertaining his state of physical fitness at that time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than reported history).  Thus, his STRs, as a whole, provide evidence against a finding of a chronic residual acquired psychiatric disorder in service, or of continuity of symptomatology of such a disorder from the time of his separation from active duty service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

The Board notes that there is some medical history relevant to an acquired psychiatric disorder in the record.  An August 1974 private treatment record from M. Cubano, MD, indicates that the Veteran was diagnosed with undifferentiated chronic schizophrenia.  A VA medical treatment record dated in April 1975 also indicated that the Veteran was experiencing a depressive psychotic reaction.  In May 1977, the Veteran was diagnosed by a VA physician with psychotic depression.  A June 1984 VA psychiatric examination indicated that the Veteran had a history of psychiatric treatment from 1975, and indicated a diagnosis of major recurrent depression.  As such, the first medical evidence of any relevant disorders is from the August 1974 diagnosis, about 20 years after the Veteran's release from active duty service.  Again, the Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial treatment is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d at 1333; see also Barr v. Nicholson, 21 Vet. App. at 310; Buchanan v. Nicholson, 451 F.3d at 1337.  The Board is not finding the Veteran's statements not competent or credible regarding the history of his acquired psychiatric disorder due to a lack of supporting medical evidence.  It is the lack of any evidence whatsoever of any relevant history showing a connection between the Veteran's military service and any current acquired psychiatric disorder that is determinative of the Veteran's claim.  

Without credible evidence of a chronic acquired psychiatric disorder affecting the Veteran during his service or of continuity of symptomatology of such a disorder after the Veteran's release from service, there must be evidence to show a connection, or "nexus" between his experiences in service and his current disorder.  Shedden, 381 F.3d at 1167.  As indicated above, there is no such evidence, nor has the Veteran provided any such evidence or indicated any basis for his assertion that any current acquired psychiatric disorder might be connected to his military service.  Again, the Board reiterates that a claimant cannot remain passive when she has relevant information.  Wamhoff v. Brown, 8 Vet. App. at 522; accord Wood v. Derwinski, 1 Vet. App. at 193.  Finally, there is no medical evidence of any connection between the Veteran's military service and his currently diagnosed acquired psychiatric disorder.  Shedden, 381 F.3d at 1167.  Likewise, since there is no indication of an acquired psychiatric disorder within one year after service, the Veteran is not entitled to application of the presumptive provisions for psychosis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for Head Trauma

The Veteran has asserted that he experiences a current head trauma disorder that is related to his military service.  See the Veteran's July 2009 claim, July, August 2009, April, and May 2010 statements, March 2010 NOD, and September 2010 VA Form 9.  The Board notes that there is some evidence that the Veteran received treatment for a cerebral concussion in May 1958, four years after his active service.  

Again, the first requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. at 225 (indicating service connection presupposes a current diagnosis of the condition claimed).  In this regard, the Veteran has not described any current head trauma disorder, or how such a disorder may be related to his military service.  Again, the Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when she has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 51; accord Wood v. Derwinski, 1 Vet. App. 190, 193.

As such, without evidence of a current condition, there is no basis for further review of the elements of an in-service incident or any connection between any current head trauma disorder and the Veteran's military service.  See Shedden, at 1167.  Finally, there is also no lay or medical evidence of a chronic head trauma related disorder during service or continuity of symptomatology of such a disorder after service.  38 C.F.R. § 3.303(b); Savage, at 494-97.

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for a head trauma disorder with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for a back condition is denied.

Service connection for a right knee condition is denied.

Service connection for a left knee condition is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for a head trauma is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


